       Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JAMES R. BLACKMON, JUSTIN M.                     §
ROZELLE, ERIC A. MYERS, JARED                    §
MUNSON,                                          §                SA-20-CV-00988-JKP
                                                 §
                  Plaintiffs,                    §
                                                 §
vs.                                              §
                                                 §
ZACHARY HOLDINGS, INC., CHIEF                    §
EXECUTIVE OFFICER OF ZACHARY                     §
HOLDINGS, INC., THE                              §
COMPENSATION AND BENEFITS                        §
COMMITTEE OF ZACHARY                             §
HOLDINGS, INC., JOHN DOES 1-10,                  §
WHOSE NAMES ARE CURRENTLY                        §
UNKNOWN;                                         §
                                                 §
                  Defendants.                    §

            ORDER SETTING TELEPHONIC SCHEDULING CONFERENCE

       Before the Court is the above-styled cause of action, which was referred to the

undersigned on May 4, 2021, for all non-dispositive pretrial proceedings after Judge Ezra

reassigned the case to Judge Pulliam’s docket [#42]. The parties previously appeared before the

undersigned on February 5, 2021, for a scheduling conference prior to the reassignment. At the

time of the conference, a motion to dismiss Plaintiffs’ class action complaint was pending before

the District Court. Following the conference, the undersigned ordered the parties to exchange

initial disclosures as required under Rule 26 and to engage in an agreed Phase I of discovery for

a 90-day period or until the motion to dismiss was resolved [#26]. The undersigned further

ordered that the parties confer and file proposed scheduling recommendations to control the

remainder of this case either upon the expiration of the 90-day period or the denial in whole or in

part of the motion to dismiss.



                                                1
       Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 2 of 8




       The record reflects that Judge Ezra denied the motion to dismiss on April 22, 2021 [#33].

This case is now pending before Judge Pulliam. The undersigned will therefore set this case for

a scheduling conference and order the parties to confer on deadlines to govern the remainder of

this case, using Judge Pulliam’s form scheduling order.

       IT IS THEREFORE ORDERED that, pursuant to Rule 16 of the Federal Rules of Civil

Procedure, this case is set for a Telephonic Scheduling Conference at 1:00 p.m. on June 10,

2021. All parties are required to appear by phone for the conference. The contact information

for the conference is as follows:

       **Please call in 5 minutes prior to start of hearing.**

       1. Toll free number: 888-808-6929

       2. Access code: 9923187

       3. Participant Security Code: 071021

If there are questions regarding the telephonic appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.

       The use of speaker phones is prohibited during a telephonic appearance. Additionally,

because earlier hearings in other cases may be in progress at the time attorneys call in for their

scheduled hearing, attorneys should call in with their phones on “mute” and wait for the

Courtroom Deputy to address them before they speak.

       IT IS FURTHER ORDERED that the parties submit a proposed scheduling order

pursuant to Local Rule CV-16(c), no later than June 8, 2021. The Court will discuss with the

parties any proposed changes to the Court’s standard scheduling order based on the unique

circumstances of this case at the Initial Pretrial Conference.

       The proposed scheduling order shall contain suggestions for the following deadlines:



                                                  2
       Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 3 of 8




1. Parties shall make initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). To
   the extent a defendant knows the identity of a responsible third party contemplated by Texas
   Civil Practices & Remedies Code § 33.004, such identity is subject to disclosure under Rule
   26(a)(1)(A)(i).

2. The parties shall file a report on alternative dispute resolution in compliance with Local Rule
   CV-88(b) on or before [30 days after entry of the Scheduling Order].

3. Parties asserting claims for relief shall submit a written offer of settlement to opposing
   parties on or before [60 days after entry of the Scheduling Order], and each opposing party
   shall respond, in writing on or before [14 days after receipt of the offer of settlement]. All
   offers of settlement are to be private, not filed. The parties shall retain the written offers of
   settlement and response, as the Court will use these in assessing attorneys’ fees and costs at
   the conclusion of the proceedings. At any time, if any parties reach a settlement, they should
   immediately notify the Court by filing a joint advisory. The joint advisory shall state the
   parties who reached the settlement and whether a settlement conference is required or
   desired. If a hearing is requested, the parties shall confer and provide mutually agreeable
   potential dates for the hearing.

4. On or before [60 days after entry of the Scheduling Order], the parties shall file any motion
   seeking leave to amend pleadings or join parties. To the extent it may apply in this case, the
   deadline for Defendant(s) to file a motion to designate responsible third parties, pursuant to
   Texas Civil Practices & Remedies Code § 33.004(a), is [60 days after entry of the Scheduling
   Order].

5. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before [90 days after entry of the Scheduling Order].

6. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before [120 days after entry of the Scheduling Order].

7. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

8. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.


                                                  3
       Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 4 of 8




9. Parties shall initiate all discovery procedures in time to complete discovery on or before [180
   days after entry of the Scheduling Order]. Written discovery requests are not timely if they
   are filed so close to this deadline that under the Federal Rules of Civil Procedure the response
   would not be due until after the expiration of the deadline. See Local Rule CV-16(d).
   Counsel may by agreement continue discovery beyond the deadline. The parties are advised
   that should they agree to extend discovery beyond the deadline, there will be no intervention
   by the Court except in exceptional circumstances. No trial setting or other deadline set forth
   herein will be vacated due to information obtained in post-deadline discovery. See Local
   Rule CV-7(d).

10. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
    on or before [15 days after the discovery deadline].

11. On or before [15 days after the discovery deadline], the parties shall file any Daubert
    motions and challenge to or motion to exclude expert witnesses. Any such motion must
    specifically state the basis for the objection and identify the objectionable testimony.

12. On or before [45 days after the discovery deadline], parties shall file any dispositive motions,
    including motions for summary judgment on all or some of the claims. Further,
    notwithstanding any deadline provided herein, no motion (other than a motion in limine) may
    be filed after this date except for good cause.

13. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent filing.
    At that time, the Court will also set appropriate deadlines for trial and pretrial conference
    matters.

       The parties shall submit the proposed order in a form similar to the attached.

       IT IS SO ORDERED.


       SIGNED this 4th day of May, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 4
       Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 5 of 8



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                                 §
                                                 §
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
                                                 §
                                                 §
                  Defendant.                     §
                                                 §


                           SCHEDULING RECOMMENDATIONS

       The parties recommend that the following deadlines be entered in the scheduling order to
control the course of this case. In accordance with Federal Rule of Civil Procedure 6(a), if a
deadline set in this order falls on a weekend or a holiday, the effective day will be the next
business day.

1. Parties shall make initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). To
   the extent a defendant knows the identity of a responsible third party contemplated by Texas
   Civil Practices & Remedies Code § 33.004, such identity is subject to disclosure under Rule
   26(a)(1)(A)(i).

2. The parties shall file a report on alternative dispute resolution in compliance with Local Rule
   CV-88(b) on or before _______________.

3. Parties asserting claims for relief shall submit a written offer of settlement to opposing
   parties on or before ____________________, and each opposing party shall respond, in
   writing on or before ______________. All offers of settlement are to be private, not filed.
   The parties shall retain the written offers of settlement and response, as the Court will use
   these in assessing attorneys’ fees and costs at the conclusion of the proceedings. At any time,
   if any parties reach a settlement, they should immediately notify the Court by filing a joint
   advisory. The joint advisory shall state the parties who reached the settlement and whether a
   settlement conference is required or desired. If a hearing is requested, the parties shall confer
   and provide mutually agreeable potential dates for the hearing.

4. On or before __________________, the parties shall file any motion seeking leave to amend
   pleadings or join parties. To the extent it may apply in this case, the deadline for
   Defendant(s) to file a motion to designate responsible third parties, pursuant to Texas Civil
   Practices & Remedies Code § 33.004(a), is _______________.


                                                 5
       Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 6 of 8




5. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before _____________.

6. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before ________________.

7. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

8. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.

9. Parties shall initiate all discovery procedures in time to complete discovery on or before
   _______________. Written discovery requests are not timely if they are filed so close to this
   deadline that under the Federal Rules of Civil Procedure the response would not be due until
   after the expiration of the deadline. See Local Rule CV-16(d). Counsel may by agreement
   continue discovery beyond the deadline. The parties are advised that should they agree to
   extend discovery beyond the deadline, there will be no intervention by the Court except in
   exceptional circumstances. No trial setting or other deadline set forth herein will be vacated
   due to information obtained in post-deadline discovery. See Local Rule CV-7(d).

10. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
    on or before ________________.

11. On or before _______________, the parties shall file any Daubert motions and challenge to
    or motion to exclude expert witnesses. Any such motion must specifically state the basis for
    the objection and identify the objectionable testimony.

12. On or before _________________, parties shall file any dispositive motions, including
    motions for summary judgment on all or some of the claims. Further, notwithstanding any
    deadline provided herein, no motion (other than a motion in limine) may be filed after this
    date except for good cause.

13. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent filing.
    At that time, the Court will also set appropriate deadlines for trial and pretrial conference
    matters.


                                                  6
      Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 7 of 8




                                                              ___________________________
                                                              (Signature)


                                                              ___________________________
                                                              (Print or type name)


                                                              ATTORNEY FOR

                                                              ____________________________
                                                              (Print or type name)




                                 CERTIFICATE OF SERVICE




       Before the Court is the above-styled cause of action, which was referred to the

undersigned to discuss the parties’ disagreements regarding the entry of a Scheduling Order in

this case [#21]. On this day, the Court held a telephonic conference, at which all parties

appeared through counsel, to address the scheduling issues.




                                               7
       Case 5:20-cv-00988-JKP-ESC Document 43 Filed 05/04/21 Page 8 of 8




       This is complex ERISA class action implicating thousands of potential class members

over a six-year period. There is a motion to dismiss pending. Plaintiffs propose that phased

discovery begin immediately, and Defendants ask the Court to stay discovery pending a ruling

on their motion to dismiss. After considering the arguments of counsel and the procedural

posture of this case, the Court now issues the following orders:

       IT IS THEREFORE ORDERED that the parties exchange initial disclosures as

required under Rule 26 and engage in the agreed Phase I discovery discussed during the

conference. If the motion to dismiss is still pending after 90 days, the parties are instructed to

file an advisory with the Court as to whether they have reached agreements as to additional

discovery that can be conducted or whether another scheduling conference is necessary to

address the next phase of this case. If the motion to dismiss is denied in whole or in part within

this 90-day period, the parties are ordered to confer and file proposed scheduling

recommendations to control the remainder of this case.

       SIGNED this 5th day of February, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                8
